Citation Nr: 1039970	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to September 
1963.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 
A January 2000 RO rating decision denied a petition to reopen a 
claim for service connection for a psychiatric disorder. Also on 
appeal, is a February 2005 decision denying service connection 
for PTSD. 

The Board previously considered this case in December 2008, at 
which time             the Board reopened the claim for service 
connection for an acquired psychiatric disorder. Thereafter, both 
the claims for service connection for a psychiatric disorder 
(other than PTSD) on the merits, and service connection for PTSD       
were remanded for further evidentiary development. These matters 
have since been returned to the Board. 

Presently, the claim for service connection for PTSD is decided. 
However,             the Board finds that still further 
development is required on the claim for service connection for a 
generalized psychiatric disorder. This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the competent medical evidence weighs 
against the finding of a current diagnosis of PTSD. 






CONCLUSION OF LAW

The criteria are not met for service connection for PTSD. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)     must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has further 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from May 2004, the RO 
notified         the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A.         § 5103(a) and 38 
C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).   

While there is no indication of notification concerning both the 
disability rating and effective date elements of a pending claim 
for benefits consistent with the holding in the Dingess/Hartman 
decision, as the underlying claim for service connection        
is being denied on the merits, the absence of notice on this 
subject has had no prejudicial effect upon adjudicating the 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The May 2004 
notice letter preceded issuance of the RO rating decision on 
appeal, and thereby comported with the definition of timely 
notice. 

The RO has also taken appropriate action to comply with the duty 
to assist                 the Veteran in this case, through 
obtaining service treatment records (STRs), personnel records and 
VA outpatient treatment records. The Veteran has also twice 
undergone VA Compensation and Pension examinations. See 38 C.F.R.                    
§ 3.159(c)(4) (2009). See too, McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). In support of his claim, the Veteran has 
provided private treatment records, and several personal 
statements. He has not requested the opportunity to testify at a 
hearing. There is no indication of any further available evidence 
or information that has not already been obtained. Thus, the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f) (2010). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records. See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 
128 (1997). If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required provided that such testimony 
is found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation 
in combat, then his lay testimony, in and of itself, is 
insufficient to establish the occurrence of the alleged stressor. 
Instead, the record must contain credible supporting information 
from an independent source that corroborates his testimony or 
statements, such as service records. See Cohen, 10 Vet. App. at 
146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-
95 (1996). The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records, but may 
also include other sources of evidence such as lay statements 
from third- party individuals.     See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only in 
service records, contrary to what was previously set forth under 
the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)). 

Apart from the above provisions, there is a recent regulatory 
change to the pertinent criteria. Effective July 13, 2010, VA 
revised the regulation governing adjudication of claims for 
service connection for PTSD. See 75 Fed. Reg. 39,843 (to be 
codified at 38 C.F.R. § 3.304(f)). The new regulation essentially 
softens the requirement that there be objective corroboration of 
a claimed in-service stressor. Under the new standard, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

In the case now before the Board, the Veteran's stressor he has 
described in support of this claim is that while in service he 
was unjustifiably discharged from his training program within the 
military corpsman school. The Veteran indicates that there was a 
longstanding concern with military officials over his 
accumulation of various debts to merchants in the area 
surrounding the military base in the total amount of 
approximately $300 dollars. The Veteran states that he was made 
aware of this concern only days before being discharged from 
corpsman training for misconduct due to accumulated indebtedness, 
and that he never was given a sufficient and fair opportunity to 
repay the debts or otherwise alleviate the situation. According 
to the Veteran, he was never informed of any rights that he had 
or counseled on how to solve the problem of his indebtedness 
before his dismissal from training was carried out, and he was 
treated more harshly for having accrued debts than other 
servicemen would have been. He then describes a series of further 
difficult events in which he was forced to transition into a 
different occupational role on a naval ship to include work 
within that vessel's mess hall. The essential event underlying 
the claimed stressor remains that of the discharge from military 
corpsman training, and the Veteran cites a lack of trust in other 
individuals, emotional turmoil, and loss of dignity and self-
worth which proceeded from the occurrence of this incident. 

The contents of the Veteran's service personnel file at the very 
least confirm the series of events he has described and provide 
some further relevant details.   Records show that he was 
enrolled at the U.S. Naval Hospital Corps School in Great Lakes, 
Illinois from November 15, 1962 to January 11, 1963, when he was 
disenrolled for disciplinary reasons. There is documentation of 
various debts incurred with private businesses in the vicinity of 
a previous duty location in Norfolk, Virginia. In August 1962, 
the Veteran received an admonition from military officials for 
failure to pay acknowledged debts, and was assigned a lowered 
score on his performance evaluation under "military behavior." 
In December 1962 his evaluation was again adjusted for failure to 
pay acknowledged debts.                     In January 1963, he 
received another non-judicial punishment in the form of an 
admonition in part, for failure to pay a just debt. This led to 
his disenrollment from the Hospital Corps School.

Service treatment records show a May 1963 psychiatric evaluation 
for a long history of suspected functional complaints including 
various joint pains. Following a mental health evaluation, the 
diagnosis was passive aggressive reaction, moderate, with 
moderate anxiety and somatisation. The psychiatrist commented 
that while the presence of organic illness had not been ruled 
out, there was positive evidence for a psychogenic component to 
the Veteran's symptoms. Continued treatment sessions were 
planned, and he was placed on psychotropic medication. Subsequent 
to this report, there is no further relevant medical 
documentation of record.

The more recent evaluative history includes the July 1999 report 
from Dr. R.J.C.,          a private psychiatrist who had treated 
the Veteran since 1997. This treatment provider recounted in 
detail the Veteran's military career, his employment history, and 
post-service mental health status. The diagnostic summary from 
that psychiatrist states that the Veteran was significantly 
traumatized by the adverse action to release him from corpsman 
training as evidenced by the development of physiological and 
psychological difficulties subsequent to that adverse action.    
Such symptoms were of inability to sleep, feelings of 
hopelessness or worthlessness, inability to concentrate or make 
decisions, fatigue, thoughts of suicide, depression, irritability 
and nightmares. The conclusion was that the Veteran did manifest 
symptoms of PTSD, which based on history would be considered 
chronic in nature subsequent to the traumatic event of having 
been released from corpsman school without any perceived 
justification. (Also diagnosed at that time were major depressive 
disorder, and adjustment disorder with mixed anxiety and 
depressed mood, both considered to be connected to psychological 
trauma during service. As the present claim pertains only to 
service connection for PTSD,             the discussion of these 
additional diagnoses is temporarily deferred, pending discussion 
in the remand section below.) Reference was made to having 
reviewed the in-service psychiatric evaluation which had found 
there was evidence of a psychogenic component to the Veteran's 
symptoms. 

This psychiatrist further provided a November 2005 follow-up 
report which reiterated the prior noted diagnosis, including that 
of PTSD considered related to the traumatic event of being 
released from corpsman school without any perceived justification 
on his part. There were PTSD symptoms on the part of the Veteran 
described that included repetitive disturbing dreams of the 
stressful experience, anger upon reminders of service, physical 
reactions such as palpitations and difficulty breathing, 
avoidance of reminders from service, and emotional numbness. The 
psychiatrist also reiterated the conclusion that there was a 
relationship between the symptoms or manifestations of a chronic 
psychiatric disorder during service, and the current diagnosed 
disability.  

Thereafter, in September 2006 the Veteran underwent a VA 
psychiatric examination. The examiner initially indicated having 
reviewed the contents of the claims file. A mental status 
examination was also completed. On the subject of the claimed 
condition of PTSD, the VA examiner noted that the traumatic event 
cited as the basis for the claim was the Veteran's abrupt 
discontinuation from medical corpsman training while in the Navy. 
According to the examiner, however, though the Veteran did 
clearly find this to be stressful and as he detailed, to have 
changed his career path, this kind of event was not a qualifying 
event for PTSD.  The examiner explained that for a diagnosis of 
PTSD, the individual had to have been exposed to a traumatic 
event in which both of the following were present:  (1) The 
individual experienced, witnessed or was confronted with an event 
or events that involved actual or threatened death or serious 
injury or threat to the physical integrity of the self or others; 
and (2) The person's response involved intense fear, helplessness 
or horror. In the explanation of the VA examiner, the Veteran had 
been angered and dismayed when he was discontinued from medical 
corpsman training and had continued to feel shortchanged an angry 
during the subsequent decades. However, this event did not 
constitute a stressor that involved actual or threatened death or 
serious injury or a threat to physical integrity. The examiner 
did qualify that the Veteran clearly had a longstanding angst 
regarding these events and thus the VA examination was being 
continued in order to understand whether these events or their 
psychiatric impact would be supportive of a claim for depression 
or other psychiatric disorders. (This portion of the September 
2006 examination report is beyond the scope of the present 
inquiry as the focus of this decision is confined to the claim 
for service connection for PTSD.) The diagnosis ultimately 
rendered by the examining psychiatrist was of a personality 
disorder, with no diagnosis rendered along the Axis I spectrum 
under the Diagnostic and Statistical Manual IV (DSM-IV).  The 
Axis II diagnosis was made of personality disorder, not otherwise 
specified (NOS). PTSD was not diagnosed in any regard. 


The Veteran underwent VA re-examination by a psychiatrist in 
March 2009.  There again was no Axis I diagnosis obtained. The VA 
examiner for this evaluation        did not specifically comment 
upon whether the Veteran did or did not meet any of the criteria 
for PTSD, simply not including this claimed condition in his 
overall diagnosis. The Axis II diagnosis given was of a 
personality disorder, NOS, with paranoid, narcissistic and 
borderline traits. 

Reviewing the foregoing, it is the Board's conclusion that 
service connection for PTSD is not warranted. The essential 
element of the claim which has not been proven is that of a 
current diagnosis of PTSD. There is clearly some favorable 
evidence in this regard, however, the balance of the competent 
and probative evidence on the subject of a medical diagnosis of 
PTSD is unfavorable. 

Throughout the course of this appeal the Veteran has described in 
substantial detail the events surrounding his discharge from 
military corpsman training during service, and the stress and 
emotional difficulty that he experienced in relation to this 
incident. Without question this was a stressful incident for the 
Veteran, and as he himself has indicated it is regretful that he 
was deemed unable to participate in the training program he had 
chosen. As to whether this event is recognizable as an             
in-service stressor to support a PTSD diagnosis, however, that is 
the precise matter now raised. The September 2006 VA psychiatric 
examination properly took into account that there was no 
precipitating in-service incident which met clinical guidelines 
for what constitutes a recognized military stressor, and without 
this,          no basis to assign a medical diagnosis of PTSD. 
The more favorable medical evidence from the private 
psychiatrist's July 1999 and November 2005 reports        by 
comparison did not apply the criteria that the precipitating 
incident from service meet the standard guidelines for what will 
constitute a PTSD stressor. 

Where there are divergent medical opinions of record, it is the 
province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to accept 
such an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
In so doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 12 
Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, as stated, there are definitive reasons for accepting the 
September 2006      VA examiner's exclusion of a PTSD diagnosis 
as more probative than the contrary pronouncements of the 
Veteran's treating psychiatrist. Most significantly, the VA 
examiner's assessment directly considered and applied the 
criteria for a traumatic event underlying a diagnosis of PTSD, 
that the individual have experienced (or witnessed, or been 
confronted with) an event involving actual or threatened death or 
serious injury to oneself or others. This criteria is 
specifically prescribed by the Diagnostic and Statistical Manual 
IV under the definition of PTSD. See DSM-IV (4th Ed. 2000). As 
the September 2006 examiner properly concluded, there was no 
indication that the Veteran through being disenrolled from 
medical corpsman training was confronted with actual or 
threatened death or serious injury to himself. There was no 
danger posed by this event to physical integrity either. 
Essentially, the incident, while as described was emotionally 
taxing and upsetting, did not meet the definition of a stressor. 
Without a valid underlying stressor, a diagnosis PTSD   could not 
then be assigned. 

To the contrary, the 1999 and 2005 medical reports of the 
Veteran's psychiatrist never considered this factor in arriving 
at its ostensible diagnosis of PTSD. Since the proper threshold 
requirements for defining PTSD were not met by this psychiatrist, 
and the Veteran indeed does not have a recognizable stressor 
pursuant to the DSM-IV guidelines, the private psychiatrist's 
resultant diagnosis carries less substantive probative weight. 

Moreover, while the "sufficiency" of a stressor in furtherance 
of a PTSD claim is not a legal question Board can settle, that 
principle is not dispositive in the instant case. The Court has 
held that where there is a clear and unequivocal current 
diagnosis of PTSD the sufficiency of the stressor, as a component 
of a diagnosis of PTSD, is to be established for adjudicatory 
purposes. See Cohen, 10 Vet. App.            at 144. In the 
current matter, however, PTSD has not been unequivocally 
diagnosed, given the contrary findings of the September 2006 VA 
examiner and the Veteran's private psychiatrist. Given the wide 
variance in medical opinions reached on the subject of medical 
diagnosis of PTSD, or not, in this case, there is hardly a basis 
to conclude that sufficiency of the stressor must be presumed. In 
any event, the question raised by the September 2006 VA examiner 
is not so much the sufficiency of the stressor alleged, but 
whether the incident described meets even the minimum definition 
of what would be recognized as a stressor. 

For these reasons, namely, the following of the clinical 
guidelines for when a PTSD diagnosis is warranted, the Board 
assigns greater probative weight to the opinion offered by the 
September 2006 VA examiner ruling out a diagnosis of PTSD. 
Moreover, apart from the Veteran's private psychiatrist, there is 
no other treatment provider, VA or private, who has diagnosed 
PTSD in this case. In this situation, therefore, the balance of 
the persuasive evidence clearly weighs against the propriety of a 
PTSD diagnosis. The Veteran's own assertions have also been 
afforded appropriate weight however, as he is a layperson, he 
cannot opine on the diagnosis of PTSD, as this is a complex 
determination warranting psychiatric expertise under pertinent 
clinical criteria, and not merely within the purview of lay 
observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for             PTSD. The preponderance of the 
evidence is against this claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).     


ORDER

Service connection for PTSD is denied.


REMAND

The Board is directing further development of the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD. This development action is deemed warranted because 
the conditions of the Board's prior December 2008 remand were not 
complied with. 

By way of medical history review, the July 1999 report of Dr. 
R.J.C., private psychologist, indicates diagnoses of major 
depressive disorder, single episode; and of adjustment disorder 
with mixed anxiety and depressed mood. The psychologist expressed 
the opinion that within a reasonable degree of psychological 
certainty,  the psychological disability the Veteran experienced 
at that time was directly attributable to the events and 
circumstances which took place while he had military service, 
specifically the adverse action to release him from corpsman 
training.     The psychologist based his findings in part upon 
the fact that the Veteran had undergone psychiatric evaluation in 
service soon following the incident, and had been found to have a 
psychogenic component to his symptoms and then prescribed 
psychotropic medication. He further commented that while the 
evaluating military psychiatrist had diagnosed "passive-
aggressive reaction," that the Veteran had          in fact 
sustained a more serious psychological trauma at that time.

In his November 2005 statement, the private psychologist 
reiterated his earlier diagnosis and conclusion on etiology, 
stating that the Veteran's current diagnosed psychiatric 
disability was reasonably likely to be the same disability as 
reflected in the symptoms or manifestations that were noted 
during the time that he was in the service. 

The September 2006 VA psychiatric examiner, in providing a 
diagnostic summary, indicated that the persistent and pervasive 
nature of the Veteran's anger and irritation had the qualities of 
a character disorder. According to the examiner,       the 
diagnosis encompassing these rather unspecific symptoms was of a 
personality disorder, NOS, under Axis II of the DSM-IV. There was 
no other diagnosis given.

Upon review of the preceding, in December 2008 the Board reopened 
the Veteran's claim for service connection for a generalized 
psychiatric disorder (other than PTSD) in light of the July 1999 
private psychologist's report (and 2005 supplemental report) 
diagnosing depressive and adjustment disorders, and relating 
these current disorders to military service. 

The Board then remanded the underlying claim for service 
connection on the merits, finding that a comprehensive VA 
psychiatric examination and opinion was required, including based 
on a complete review of the Veteran's claims folder.          So 
the case was remanded for the identified medical examination. The 
purpose of the examination was to determine whether any currently 
diagnosed psychiatric disorder was etiologically related to the 
Veteran's period of military service.            The Board in its 
remand instructions requested that the VA examiner          
specifically comment on the July 1999 and November 2005 
statements from the private psychologist in rendering the 
requested opinion. 

The Veteran proceeded to undergo a March 2009 VA psychiatric re-
examination. The examination report recounts in very detailed 
manner the Veteran's social, occupational and mental health 
history. Following completion of a mental status examination, the 
examiner offered no diagnosis along DSM-IV Axis I.                
The examiner did diagnose along Axis II a personality disorder, 
NOS, with paranoid, narcissistic and borderline traits. The 
examiner then commented that     the Veteran's anger was likely 
exacerbated by his experiences in the military, however this 
would have occurred in response to frustration encountered in any 
walk of life, once the Veteran's goals were blocked by others' 
rules and regulations or consequences for actions, so his 
condition was deemed less likely than not directly related to his 
military service.

Unfortunately, the March 2009 VA examination report in providing 
its diagnostic summary fails to comment upon the significance, if 
any, of the July 1999 and November 2005 private psychologist's 
findings regarding the subject of the proper diagnosis, as was 
expressly requested pursuant to the Board's prior remand.            
The March 2009 VA examiner essentially found that the Veteran 
only had a personality disorder, but never considered the 
propriety of the private psychologist's alternate diagnoses of 
major depressive disorder and adjustment disorder in reaching 
this determination. The Board emphasizes that directly addressing 
all former psychological diagnoses of record is necessary to 
arriving at an informed and well-reasoned conclusive statement on 
what is the appropriate diagnosis in this case. Essentially, some 
commentary upon what prior mental health treatment providers have 
said in this case is crucial, if the VA examination report is to 
be afforded any dispositive probative weight. This is 
particularly the case when attempting to determine whether the 
Veteran has any current psychiatric disorder         at all, 
besides merely a personality disorder. (The Board points out here 
that generally a personality disorder is a condition not subject 
to service connection under VA law, unless aggravated due to 
superimposed injury or disease during service).    

Moreover, under applicable law, a remand by the Board confers on 
the claimant,        as a matter of law, the right to compliance 
with the remand orders. See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Therefore, the Board returns this case to the March 2009 VA 
psychiatric examiner with the mandate to comment upon the matter 
of the diagnosis of the Veteran's claimed psychiatric disability, 
taking into proper consideration the findings of          the 
Veteran's treating psychologist. Provided the diagnosis is 
revised, the VA examiner should further comment upon whether the 
conditions diagnosed are etiologically related to the Veteran's 
military service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).   








Accordingly, this claim is REMANDED for the following action:

1.	The RO should return the claims folder to 
the               VA examiner who conducted 
the VA psychiatric examination of March 2009, 
and request a supplemental opinion. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner should then 
respond to the following inquiries:

*	The examiner should indicate the 
diagnosis of all current psychiatric 
disorders. In so doing, the examiner 
must expressly comment upon the 
July 1999 and November 2005 private 
psychologist's reports that 
independently diagnosed the Veteran 
as having major depressive 
disorder, and adjustment disorder 
with mixed anxiety and depressed 
mood. Provided the examiner concludes 
once again that the Veteran has no 
diagnosable Axis I disorder, the 
examiner should please state the 
rationale for why this is the case in 
light of what the treating private 
psychologist has otherwise found.

*	The examiner should then indicate 
whether           the diagnosed 
psychiatric disorder(s) is/are 
etiologically related to an incident of 
the Veteran's military service, taking 
into account his assertions and the 
documented medical history (including 
that of psychiatric evaluation in 
service). Provided that the only 
diagnosed condition is a 
personality disorder, the examiner 
should opine whether said condition 
underwent aggravation during service 
(i.e., a permanent worsening therein) 
due to a superimposed injury or 
disease. 

Provided that the March 2009 examiner is not 
available, or is no longer employed by VA, 
schedule the Veteran for an examination by an 
examiner who has not seen him previously, and 
that addresses the inquiries set forth above 
regarding the disability claimed. 

2.	The RO should then review the claims file.                     
If the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Thereafter, the RO should readjudicate the 
claim for service connection for an acquired 
psychiatric disorder other than PTSD, based 
upon all additional evidence received. If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


